Citation Nr: 0417738	
Decision Date: 07/01/04    Archive Date: 07/14/04

DOCKET NO.  03-26 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for bowel problems.

2.  Entitlement to service connection for post-traumatic 
stress disorder.

3.  Entitlement to a compensable evaluation for status-post 
hemorrhoidectomy.


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from January 1976 to April 
1978.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi, which denied the benefits sought on 
appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran was treated for a small bowel obstruction 
many years following discharge from service.  

3.  The veteran's recent bowel problems are not medically 
related to her period of active service nor to a service-
connected disability.

4.  The veteran is not currently diagnosed as having post-
traumatic stress disorder as a result of a verified inservice 
stressor.

5.  The veteran has mild to moderate internal hemorrhoids 
with weekly pain, itching, and bleeding associated with bowel 
movements.


CONCLUSIONS OF LAW

1.  Bowel problems were not incurred in or aggravated by 
active service nor were they caused by a service-connected 
disability.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2003).

2.  Post-traumatic stress disorder was not incurred in or as 
a result of active service.  38 U.S.C.A. §§ 1131, 1154 (West 
2002); 38 C.F.R. §§ 3.303, 3.304(f) (2003).

3.  Criteria for a compensation evaluation for status-post 
hemorrhoidectomy have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1-4.16, 4.114, Diagnostic Code 7336 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for a 
disability medically shown to be proximately due to or the 
result of a service-connected disability.  See 38 C.F.R. 
§ 3.310(a).

When a veteran seeks service connection for a disability, 
due consideration shall be given to the supporting evidence 
in light of the places, types, and circumstances of service, 
as evidenced by service records, the official history of 
each organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay 
evidence.  See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  
The mere fact of an inservice injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  If there is no evidence of a chronic condition 
during service, or an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is 
competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 
(1997).  If service connection is to be established by 
continuity of symptomatology, there must be medical evidence 
that relates a current condition to that symptomatology.  
Id.

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. Section 4.125(a); a link, 
established by medical evidence, between current symptoms 
and an inservice stressor; and, credible supporting evidence 
that the claimed inservice stressor occurred.  If a post-
traumatic stress disorder claim is based on an inservice 
personal assault, evidence from sources other than the 
veteran's service records may be considered to corroborate 
the veteran's account of the stressor incident.  Examples of 
such evidence include, but are not limited to, records from 
law enforcement authorities, rape crisis centers, mental 
health counseling centers, hospitals or physicians.  
Evidence of behavior changes following the claimed assault 
is one type of relevant evidence that may be found in these 
sources.  See 38 C.F.R. § 3.304(f).  The diagnosis of a 
mental disorder must conform to the DSM-IV and be supported 
by the findings of a medical examiner.  See 38 C.F.R. 
§ 4.125(a).

A.  Bowel Problems

The evidence of record shows that the veteran was not 
treated for bowel problems during her period of service.  
Upon discharge from service, the veteran was not found to 
have a chronic bowel disability.  The veteran was honorably 
discharged from service in April 1978.

In July 2002, the veteran underwent exploratory laporatomy 
due to pelvic pain.  Severe adhesions were found and 
extensive lysis was performed.  Subsequent to this surgery, 
the veteran experienced constipation and was determined to 
have a small bowel obstruction.  This obstruction was 
treated and resolved.  There is no medical opinion of record 
to suggest that the obstruction that occurred was a result 
of events other than the July 2002 surgical intervention.

The veteran asserted in her VA Form 9, Appeal to Board of 
Veterans' Appeals, filed in September 2003 that, "my bowel 
condition is directly associated with my cancer condition."  
(emphasis in original).  The veteran is not service-
connected for the diagnosed breast cancer for which she has 
been treated for the last several years; she is only 
service-connected for status-post residuals of a 
hemorrhoidectomy.

Given the evidence as outlined above, the Board finds that 
the veteran's bowel problems that occurred approximately 
twenty-five years after her discharge from service are not a 
result of active service.  There is no medical evidence to 
link the veteran's bowel problems to any event occurring 
during her period of service or to a service-connected 
disability.  There is no evidence of continuity of 
symptomatology since the veteran's discharge from service 
and her most recent submission reflects her belief that the 
bowel problems began as a result of a nonservice-connected 
disability.  Consequently, service connection for bowel 
problems is denied.

B.  Post-traumatic stress disorder

The veteran's service medical records are void of any 
complaints of or treatment for injuries sustained during a 
physical assault.  The records are also silent as to any 
complaints of or treatment for a psychiatric disability 
during service.  The veteran was not found to have a chronic 
psychiatric disability upon discharge from service.  
Additionally, her service personnel records do not reflect a 
request for transfer and/or any type of disciplinary problems 
to suggest a change in behavior following a stressful event.

In May 2002, the veteran presented for VA treatment following 
an incident in which the veteran took offense to a comment 
made by a VA staff member with respect to military trauma.  
The veteran was very upset and described being verbally and 
physically assaulted by two different servicemen during her 
period of service.  She related being talked into not 
pressing charges at that time.  Subsequent treatment records 
show periodic attendance at group therapy sessions beginning 
in August 2002 and diagnostic impressions of an anxiety 
disorder not otherwise specified, an anxiety state with post-
traumatic symptoms, and post-traumatic stress disorder.  In 
February 2003, it was noted that the veteran did not require 
trauma-specific treatment with a psychiatrist because she 
reported only generalized stress.

The veteran was advised in October 2002 of her right to 
submit additional evidence to corroborate her assertion that 
she experienced a traumatic inservice event.  Although her 
treatment records reflect that she told a fellow servicewoman 
of the events at the time of occurrence, the veteran advised 
the RO in January 2003 that she did not desire to discuss her 
stressors and that all information needed could be found in 
her recent mental health treatment records.  In September 
2003, the veteran advised that the only person who could 
corroborate her allegations was the other person involved in 
the event.

Given the evidence of record, the Board finds that it has no 
alternative but to deny entitlement to service connection for 
post-traumatic stress disorder.  Neither the service medical 
records nor service personnel records support the assertion 
that the veteran was physically assaulted during service nor 
do they suggest any change in behavior following a traumatic 
event.  There is no evidence of post-service mental health 
treatment for almost twenty-five years.  And, after being 
given an opportunity to submit corroborating evidence, the 
veteran only pointed to her treatment records which reflect 
one complaint of an inservice incident, sporadic treatment 
for generalized stress and anxiety, and a diagnostic 
impression of post-traumatic stress disorder rendered by a 
counselor.  While the Board sympathizes with this veteran, it 
is bound to interpret the law and the evidence as presented.  
Consequently, absent corroborating evidence of an inservice 
stressor and the appropriate medical diagnosis based thereon, 
entitlement to service connection for post-traumatic stress 
disorder is denied.

II.  Increased Rating

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and an 
increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

The veteran's status-post hemorrhoidectomy has been evaluated 
using the criteria for evaluating hemorrhoids found at 38 
C.F.R. Section 4.114, Diagnostic Code 7336.  Specifically, a 
noncompensable evaluation is assigned when there is evidence 
of mild or moderate internal or external hemorrhoids; a 10 
percent evaluation is assigned when there is evidence of 
large or thrombotic hemorrhoids that are irreducible with 
excessive redundant tissue and evidence of frequent 
recurrences; and, a 20 percent evaluation is assigned when 
there is evidence of external or internal hemorrhoids with 
persistent bleeding and secondary anemia or fissures.

The veteran asserts that a compensable evaluation is 
warranted because she experiences persistent internal 
hemorrhoids that are painful and itchy and bleed at least 
once weekly with bowel movements.  She has related treating 
this condition for over twenty-five years with warm soaks, a 
high fiber diet, and over-the-counter ointment.  The veteran 
also stated that she does not require medical treatment.

Treatment records do not show complaints of or treatment for 
hemorrhoids.  Interestingly, the veteran was hospitalized in 
July and August 2002 for the surgical removal of a pelvic 
mass and she developed a small bowel obstruction at that 
time.  Nowhere in those records, however, is there any 
mention of hemorrhoids notwithstanding the numerous rectal 
examinations performed.  These records also do not make 
mention of any complaints by the veteran of her history of 
persistent hemorrhoids.

In June 2003, the veteran underwent VA examination and 
related having internal hemorrhoids with pain and bleeding 
approximately once each week with bowel movements.  She 
denied any rectal or sphincter tone problems.  Upon 
examination, there was no evidence of external hemorrhoids, 
no chronic skin changes peri-rectally, and no evidence of 
bleeding.  She was noted to have some tender internal 
varicosities with no evidence of ulceration or breakdown.  
The rectal and sphincter tone was noted to be normal and the 
diagnostic impression was internal hemorrhoids.

Based on a complete review of the medical evidence, the Board 
finds that the veteran has mild to moderate internal 
hemorrhoids based upon her complaints of weekly pain, itching 
and bleeding associated with bowel movements.  There is no 
evidence of large or thrombotic hemorrhoids that are 
irreducible nor is there evidence of any redundant tissue so 
as to allow for the assignment of a compensable evaluation.  
Thus, absent evidence of more severe hemorrhoids, the 
veteran's request for a higher evaluation must be denied on a 
schedular basis.

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."

In this case, the record does not show that the veteran's 
service-connected hemorrhoids markedly interfere with the 
veteran's employment, nor has she identified any specific 
factors which may be considered to be exceptional or unusual 
in light of VA's schedule of ratings.  She has not required 
frequent periods of hospitalization for her hemorrhoids and 
treatment records are void of any finding of exceptional 
limitation due to hemorrhoids beyond that contemplated by the 
schedule of ratings.  The Board does not doubt that 
limitation caused by periodic rectal pain, itching and 
bleeding could have an adverse impact on employability; 
however, loss of industrial capacity is the principal factor 
in assigning schedular disability ratings.  See 38 C.F.R. §§ 
3.321(a) and 4.1.  38 C.F.R. Section 4.1 specifically states: 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  See also 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  Consequently, the Board finds 
that absent any evidence of exceptional or unusual factors, 
the noncompensable evaluation currently assigned on a 
schedular basis adequately reflects the clinically 
established impairment experienced by the veteran as a result 
of her hemorrhoids.  Therefore, a compensable evaluation is 
denied.

III.  VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 to 5107 (West 2002)) which includes an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  It also redefines the obligations of VA 
with respect to its duty to assist a claimant in the 
development of a claim.  Regulations implementing the VCAA 
have been enacted.  See 66 Fed. Reg. 45,620 (August 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  Also see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

The Board has carefully considered the provisions of the 
VCAA, the implementing regulations, the United States Court 
of Appeals for the Federal Circuit's (Federal Circuit) 
decisions in Disabled  American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) and 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F. 3d 1334 (Fed. Cir. 2003), which invalidated 
portions of the implementing regulations, the Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, Section 701, 117 
Stat. 2651 (Dec. 2003), and the United States Court of 
Appeals for Veteran's Claims (Court) decision in Pelegrini v. 
Principi, No. 01-944 (U.S. Vet. App. June 24, 2004), which 
addressed the timing and content of proper VCAA notice.  
Following a complete review of the record evidence, the Board 
finds, for the reasons expressed immediately below, that the 
development of the claims here on appeal has proceeded in 
accordance with the law and regulations. 
 
VA has a duty under the VCAA to notify an appellant and his 
or her representative of any information and evidence needed 
to substantiate and complete a claim as well as to inform the 
appellant as to whose responsibility it is to obtain the 
needed information.  The veteran was informed of the 
requirements of the VCAA specifically and in detail in a 
letter dated in October 2002.  The Board finds that the 
information provided to the veteran specifically satisfied 
the requirements of 38 U.S.C.A. Section 5103 in that she was 
clearly notified of the evidence necessary to substantiate 
her claims and the responsibilities of VA and the veteran in 
obtaining evidence.  The October 2002 letter stated that (1) 
the evidence needed to substantiate the veteran's claim was, 
among other things, evidence that the veteran currently had a 
disability related to an inservice injury or disease and that 
her service-connected hemorrhoids were more severe than 
rated, (2) VA would obtain relevant records from any Federal 
agency and relevant records identified by the veteran, and 
(3) the veteran is responsible for supplying VA with 
sufficient information to obtain relevant records on her 
behalf and is ultimately responsible for submitting all 
relevant evidence not in the possession of a Federal 
department or agency.  The Board notes that although the 
Court in Pelegrini indicated that there was a fourth element 
of notification, VA General Counsel rendered a Precedential 
Opinion in February 2004, finding that 38 U.S.C. Section 
5103(a) does not require VA to seek evidence from a claimant 
other than that identified by VA as necessary to substantiate 
the claim.  See VAOPGCPREC 1-2004 (Feb. 24, 2004).  Thus, 
under these circumstances, the Board finds that the 
notification requirement of the VCAA has been satisfied.  

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include making reasonable 
efforts to obtain relevant records that a claimant identifies 
and providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  After reviewing the record, 
the Board finds that VA has complied with the VCAA's duty to 
assist by aiding the veteran in obtaining medical evidence, 
affording her a physical examination for her hemorrhoids, and 
by requesting that she submit corroborating evidence for her 
post-traumatic stress disorder claim based on an inservice 
personal assault.  It appears that all known and available 
records relevant to the issues here on appeal have been 
obtained and are associated with the veteran's claims file, 
and the veteran does not appear to contend otherwise.  
Furthermore, the veteran was given the opportunity to testify 
before an RO hearing officer and/or the Board, but declined 
to do so.  She has, however, actively participated in the 
development of her claims.  Thus, the Board finds that VA has 
done everything reasonably possible to notify and to assist 
the veteran and that no further action is necessary to meet 
the requirements of the VCAA and the applicable implementing 
regulations.  


ORDER

Service connection for bowel problems is denied.

Service connection for post-traumatic stress disorder is 
denied.

A compensable evaluation for status-post hemorrhoidectomy is 
denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



